        Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 1 of 14 PageID 38
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                   REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                         FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                          ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                               TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                       Middle District of Florida                             on the following
           Trademarks or    6    Patents. (        the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                      DATE FILED                     U.S. DISTRICT COURT
  8:19-cv-2771-T-30TGW               November 7, 2019                                     Middle District of Florida
PLAINTIFF                                                               DEFENDANT


 MARIE BUTLER                                                            BOB GUALTIERI, et al.


        PATENT OR                   DATE OF PATENT
                                                                                  HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                 OR TRADEMARK
1      See attached complaint

                           In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                   (BY) DEPUTY CLERK                                          DATE

             ELIZABETH M. WARREN                                             Whitney Duppins                            November 8, 2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 2 of 14 PageID 39




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

  GUSHILL INDUSTRIES, INC.,
  a California corporation,

          Plaintiff,

  vs.                                                                  Case No.:

  PROVEN INDUSTRIES, INC., a Florida
  corporation, RONALD JAMES LEE II,
  an Individual, and DOES 1-20,

        Defendants.
  _________________________________/

                         COMPLAINT FOR DAMAGES AND
                 INJUNCTIVE RELIEF, AND DEMAND FOR JURY TRIAL

          Plaintiff GusHill Industries, Inc., a California corporation, hereby files its Complaint

  for Injunctive Relief and Damages against defendants Proven Industries, Inc., a Florida

  Corporation, Ronald James Lee II, an individual, and DOES 1-20 and alleges:

                                      NATURE OF ACTION
          1.      This is action for patent infringement under the United States Patent Law, 35
  U.S.C. § 271, et. seq.
                                              PARTIES
          2.      Plaintiff GusHill Industries, Inc. (“GusHill”) is a corporation organized and

   existing under the laws of the State of California, with its principal place of business at 2511

   Carson Way, Sacramento, CA 95821.

          3.      GusHill is a corporation engaged in the manufacture, sale, and marketing of

  trailer hitch locks in the United States.

          4.      On information and belief, defendant Proven Industries, Inc. (“Proven
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 3 of 14 PageID 40




  Industries”) is a company organized and existing under the laws of the State of Florida, with

  its principal place of business at 2225 S Dock Street, Tampa, FL 34221.

          5.     On information and belief, defendant Ronald James Lee II (“Ronald Lee”) is

  an individual residing in Apollo Beach, County of Hillsborough, Florida.

          6.     On information and belief, Defendant Ronald Lee is and has been an officer,

  director, principal, shareholder, and employee of Proven Industries.

          7.     On information and belief, Defendant Ronald Lee controls, operates, and is

  responsible for the day-to-day operations of Proven Industries, including its infringing

  activities.

          8.     GusHill does not know the true names and capacities of those defendants sued

  as DOES 1-20 (the “Doe Defendants”) and therefore sue them under fictitious names. On

  information and belief, the Doe Defendants have participated in the scheme at issue in this

  Complaint, including by directing, aiding, and/or assisting the named Defendants in

  connection with the infringing acts alleged herein. GusHill is unable to identify all such Doe

  Defendants by name because Defendants have obscured the identity of the specific

  individuals and entities that have directed or otherwise participated in the infringing acts.

  GusHill will amend this Complaint to allege the true names and capacities of these Doe

  Defendants when they are ascertained.

                                JURISDICTION AND VENUE

          9.     This action arises under the patent laws of the United States, Title 35 of the

   United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

   1331 and 1338(a).
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 4 of 14 PageID 41




         10.     Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant

  Proven Industries is a corporation subject to personal jurisdiction in this District and is

  therefore deemed to reside in this District under 28 U.S.C. § 1391(c). Venue is also proper in

  this District under 28 U.S.C. § 1391(b) because, upon information and belief, Proven

  Industries has transacted significant business in this District, and committed and/or induced

  acts of patent infringement giving rise to this suit in this District, including by the sale of

  infringing products here.

         11.     Venue is proper over Ronald Lee in this District in that the venue provisions

  for an infringing corporation, such as Proven Industries, which are set forth in 28 U.S.C. §§

  1391 and 1400, apply equally to corporate employees, officers, directors, owners, and/or

  principals who direct and control the infringing conduct of a corporation.

         12.     The Court has personal jurisdiction over Proven Industries because it has

  maintained certain minimum contacts with the State of Florida such that the exercise of

  jurisdiction over Proven Industries would not offend traditional notions of fair play and

  substantial justice. As alleged herein, Proven Industries has transacted significant business

  and committed and/or induced acts of patent infringement giving rise to this suit in this State.

         13.     The Court has personal jurisdiction over Defendant Ronald Lee because

  during relevant periods of infringement, Ronald Lee: (1) operated, conducted, engaged in, or

  carried on a business or business venture in the State of Florida; (2) committed tortious acts

  of direct and indirect infringement within the State of Florida; (3) committed tortious acts of

  direct and indirect infringement causing injury within the State of Florida; (4) is or was the

  energy and mastermind behind Proven Industries’ infringing activities in the State of Florida,
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 5 of 14 PageID 42




  including actively and knowingly aiding and abetting Proven Industries’ infringement; (5)

  has or had ultimate decision –making authority for, and control over, the importing, design,

  manufacture, sale, and offers for sale of infringing products; and/or (6) owns property within

  the State of Florida.

          14.     Defendant Ronald Lee had knowledge that Plaintiff asserted claims of patent

  infringement against the products he was responsible for designing, manufacturing, selling

  and offering to sell in this district.

          15.     Upon information and belief, Ronald Lee is responsible for Proven Industries’

  sales and offers to sale of infringing products in the State of Florida and throughout the

  United States, including but not limited to, direct sales, as well as indirect sales.

                             PLAINTIFF AND ITS PATENT RIGHTS

          16.     GusHill was the exclusive licensee of United States Patent No. 6,244,614 (the

  “‘614 Patent”) entitled “Trailer Hitch Lock,” which is valid and subsisting. The ‘614 Patent

  issued on June 12, 2001. A true and correct copy of the ‘614 Patent is attached hereto as

  Exhibit A.

          17.     The term of the ‘614 Patent ends on November 3, 2019.

          18.     In 1999, Gary J. Bonvillain and Herbert P. Stanley conceived of a unique and

   innovative device used for securing trailer hitch locks. The device secures a trailer hitch’s

   lock to prevent the removal or tampering of the lock by thieves. This device features a plate

   attached to a ball to be secured in the ball socket of the hitch. A housing shaped to enclose

   the exposed end of the hitch tongue is slipped over the plate. A tang comprising an eye,

   extends from the plate and protrudes into a recess on the housing. A lock is inserted into the
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 6 of 14 PageID 43




   recess and actuated with a key to insert the bolt through the eye. With the key removed and

   the lock imbedded in the recess, no part of the security system is accessible to tampering.

            19.   On or about November 3, 1999, Gary J. Bonvillain and Herbert P. Stanley

  filed the utility patent application entitled “Trailer Hitch Lock” from which the ‘614 Patent

  would issue.

            20.   Gary J. Bonvillain and Herbert P. Stanley were the inventors of the ‘614

  Patent.

            21.   Gary J. Bonvillain and Herbert P. Stanley initially granted GusHill the

  exclusive license to practice and enforce the ‘614 Patent and later assigned GusHill the ‘614

  Patent.

            22.   On or about September 27, 2016, Gary J. Bonvillain and Herbert P. Stanley

  assigned the ‘614 Patent to GusHill.

            23.   GusHill is the owner of the ‘614 Patent.

            24.   GusHill has complied with the statutory requirement of placing a notice of the

  Letters Patent on the devices it manufactures and sells as required by 35 U.S.C. § 287.

            25.   GusHill is a corporation engaged in the manufacture, sale, and marketing of

  trailer hitch locks in the United States.

            26.   Some of GusHill’s most popular products are the Bull and the Shield trailer

  hitch locks, both of which practice the ‘614 Patent.

            27.   GusHill markets its products nationwide, including through online marketing

  via its website https://www.gushill.com. Copies of product information pages for GusHill’s

  Bull and Shield trailer hitch locks products are attached hereto as Exhibits B and C.
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 7 of 14 PageID 44




          28.     Proven Industries also manufactures, markets, offers, distributes, and sells

  trailer hitch locks.

          29.     Among the products manufactured and sold by Proven Industries are trailer

  hitch locks marketed under the brand Proven Industries which practices the ‘614 Patent, and

  further are substantially similar, and in fact nearly identical, to GusHill’s trailer hitch locks.

          30.     On information and belief, Defendants participate and cooperate with each

  other in concert to make, market, advertise, promote, offer, provide, and sell the said

  infringing trailer hitch lock products, such that each is jointly and severally liable for the

  actions of the other in respect of the infringements alleged herein.              Additionally, on

  information and belief, Defendants have induced each other to commit the unlawful acts

  relating to infringement of the ‘614 Patent alleged herein, including without limitation by

  directing and instructing the other Defendants to make, market, advertise, promote, offer,

  provide, and sell the infringing trailer hitch lock products, including in the State of Florida,

  within this District, and elsewhere in the United States. Each Defendant is thus liable for the

  unlawful conduct of the Defendants described herein.

                                  FIRST CLAIM FOR RELIEF

                         DIRECT INFRINGEMENT (ALL DEFENDANTS)

          31.     Plaintiff restates all of the preceding paragraphs as if fully set forth herein.

          32.     Upon information and belief, Defendants have been and are now infringing at

   least Claim 1, Claim 4, and Claim 7 of the ‘614 Patent in the State of Florida, in this judicial

   district, and elsewhere in the United States in violation of 35 U.S.C. § 271(a) by, among

   other things, making, using, selling, or offering for sale trailer hitch locks, including without
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 8 of 14 PageID 45




   limitation, at least the following Proven Industries products:

                 a. Model 2178: https://www.provenlocks.com/products/model-2178

                 b. Model 2178-A: https://www.provenlocks.com/products/model-2178-a

                 c. Model 2178-B: https://www.provenlocks.com/products/model-2178-b

                 d. Model 2178-E: https://www.provenlocks.com/products/model-2178-e

                 e. Model 2178-U: https://www.provenlocks.com/products/model-2178-u

                 f. Model 2516: https://www.provenlocks.com/products/model-2516

                 g. Model 2516-A: https://www.provenlocks.com/products/model-2516-a

                 h. Model 2516-AS: https://www.provenlocks.com/products/model-2516-as

                 i. Model 2516-B: https://www.provenlocks.com/products/model-2516-b

                 j. Model 2516-B2: https://www.provenlocks.com/products/model-2516-b2

                 k. Model 2516-E: https://www.provenlocks.com/products/model-2516-e

                 l. Model 2516-J: https://www.provenlocks.com/products/model-2516-j

                 m. Model 2517-B: https://www.provenlocks.com/products/2517-b_

         These products are collectively referred to herein as the “Accused Devices.”

         33.     Each of the Accused Devices at the very least includes: a trailer anti-theft

  locking apparatus comprising of a) a ball for insertion into the socket of the trailer hitch, the

  ball having a base plate attached thereto, the base plate having a tang projecting therefrom

  whereby the tang has a lock engaging surface thereon; b) a housing with an open end to

  receive said trailer hitch and said base plate, the housing having a hole in an opposite end to

  receive said tang, the hole opening into a tubular extension extending a selected distance

  from said opposite end; and c) a lock to be received into said tubular extension, having key
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 9 of 14 PageID 46




  operated means to releasably engage and secure said lock engaging surface, covered by

  Claim 1 of the ‘614 Patent, to the injury of GusHill. Defendants are directly infringing the

  ‘614 Patent pursuant to 35 U.S.C. § 271(a).

         34.     Further, each of the Accused Devices also at the very least includes: a trailer

  anti-theft locking apparatus comprising of a) a ball for insertion into a socket of a trailer

  hitch, the ball having a base plate attached thereto, the base plate having a tang projecting

  therefrom whereby the tang has a transverse hole therein; b) a housing with an open end to

  receive said trailer hitch and said base plate, the housing having a hole in an opposite end to

  receive said tang, the hole opening into a tubular extension extending a selected distance

  from said opposite end; and c) a lock to be received into said tubular extension, having a key

  operated transversely movable shot bolt to retractably extend into said transverse hole,

  covered by Claim 4 of the ‘614 Patent, to the injury of GusHill. Defendants are directly

  infringing the ‘614 Patent pursuant to 35 U.S.C. § 271(a).

         35.     Even further, each of the Accused Devices also at the very least includes: anti-

  theft trailer hitch lock for a ball and socket type trailer tongue, comprising: a ball for

  insertion into said socket, the ball having a base plate attached thereto, an open ended box

  housing with a longitudinal dimension for enclosing said base plate and an exposed end of

  said tongue, said housing having a closed end with an opening therein, the opening extending

  into the bore of a tubular extension attached to and projecting some distance from said

  housing, the tubular extension adapted to receive a key operated lock, a tang attached to said

  base plate, the tang extending through said opening and having a transverse hole therein to

  receive a retractable key actuated shot bolt movably attached to said lock, covered by Claim
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 10 of 14 PageID 47




   7 of the ‘614 Patent, to the injury of GusHill. Defendants are directly infringing the ‘614

   Patent pursuant to 35 U.S.C. § 271(a).

          36.    As president and director, defendant Ronald Lee is responsible for Proven

   Industries’ day-to-day operations.

          37.    Defendant Ronald Lee was aware of the ‘614 Patent and the infringing

   activities since at least February 21, 2019, when GusHill’s counsel sent Proven Industries a

   formal notice and demanded that Proven Industries cease and desist the infringing conduct.

          38.    Between about March 2019 through about September 2019, the parties

   engaged in correspondence, both written and telephonic, in an effort to resolve the dispute

   between them. In one telephonic conversation, Ronald Lee informed GusHill’s counsel that

   he had no intention to pay damages for infringement, and that if GusHill pursued litigation,

   defendants would default and Ronald Lee would shutter Proven Industries.

          39.    Defendants declined to GusHill’s settlement terms and did not take a license

   from GusHill. Instead, defendants continue to sell and offers to sell infringing products

   through Proven Industries without authority or license from Plaintiff.

          40.    Proven Industries is engaged in the same type of business as, and is a

   competitor of, GusHill.      Both GusHill and Proven Industries are engaged in the

   manufacture, sale, and marketing of trailer hitch locks in the United States.

          41.    Both Proven Industries and GusHill market and sell trailer hitch locks through

   the same or similar channels of commerce.

          42.    GusHill has been damaged and continues to be damaged as a result of the

   infringing conduct by Defendants as alleged herein. Thus, Defendants are liable to GusHill
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 11 of 14 PageID 48




    in an amount that adequately compensates GusHill for such infringement, which, by law,

    cannot be less than a reasonable royalty, together with interest and costs as fixed by this

    Court under 35 U.S.C. § 284.

             43.   GusHill and/or its predecessors-in-interest have satisfied all statutory

   obligations required to collect pre-filing damages for the full period allowed by law.

             44.   Defendants’ acts of infringement have caused and will continue to cause

   GusHill irreparable harm for which there is no adequate remedy at law. Unless enjoined,

   Defendants will continue the infringing conduct and continue to cause irreparable injury to

   GusHill.

             45.   Despite notice of the ‘614 Patent, Defendants willfully and knowingly

   infringe by continuing to manufacture, sale, and market trailer hitch locks in the United

   States.

             46.   Defendants have willfully and knowingly infringed the ‘614 Patent by

   advising and counseling their customers regarding the use and sale of infringing products.

                                  SECOND CLAIM FOR RELIEF

                      INDUCED INFRINGEMENT (ALL DEFENDANTS)

             47.   Plaintiff restates all of the preceding paragraphs as if fully set forth herein.

             48.   On information and belief, Defendants have also induced others to infringe

    one or more claims of the ‘614 Patent in violation of 35 U.S.C. § 271(b). Defendants have

    induced infringement by their distributors and retailers who are selling, using, importing,

    exporting, providing, supplying, distributing, and/or offering the Accused Devices, which

    directly infringe upon the ‘614 Patent, as alleged hereinabove. On information and belief,
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 12 of 14 PageID 49




    Defendants have encouraged the infringing conduct of their distributors and retailers with

    knowledge and in disregard of the ‘614 Patent, and with intent that the intellectual property

    rights of GusHill be infringed.

             49.   The inducement to infringement by Defendants has been and is intentional,

   deliberate, and willful.

             50.   Defendants’ actions with respect to the ‘614 Patent is without authority or

   license from Plaintiff.

             51.   As a result of Defendants’ infringing activities, GusHill has sustained, and

   continues to sustain, damages in an amount to be proven at trial. GusHill is further entitled to

   collect pre-filing damages for the full period allowed by law.

             52.   Defendants’ acts of inducement to infringement have caused and will continue

   to cause GusHill irreparable harm for which there is no adequate remedy at law. Unless

   enjoined, Defendants will continue their infringement and cause further irreparable injury to

   GusHill.

                                      PRAYER FOR RELIEF

             WHEREFORE, GusHill prays for relief as follows:

             A.    For a judgment in favor of GusHill that Defendants have infringed the ‘614

   Patent;

             B.    For an injunction pursuant to 35 U.S.C. § 283 preliminarily and permanently

    enjoining the Defendants, each of them, and their officers, directors, agents, servants,

    employees, attorneys, subsidiaries, affiliates, and all those acting in concert with or under or

    through them, from making, selling, offering for sale, using, and/or exporting or importing
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 13 of 14 PageID 50




   any devices that infringe the ‘614 Patent, and otherwise from directly or indirectly

   committing or inducing to further acts of infringement of the ‘614 Patent;

          C.     For a judgment and order requiring that Defendants pay to GusHill its

   damages, costs, expenses, and pre-judgment and post-judgment interest for Defendants’

   infringement of the ‘614 Patent as provided under 35 U.S.C. § 284, and an accounting of

   ongoing post-judgment infringement;

          D.     For a judgment and finding that Defendants’ infringement and inducement to

   infringement are intentional and willful and that this is an exceptional case, and awarding

   treble damages, reasonable attorneys’ fees, and costs to GusHill as permitted by 35 U.S.C. §§

   284-285;

          E.     For an order and judgment sustaining each of the causes of actions set forth

   herein against Defendants, and requiring Defendants to pay all damages and monetary relief

   as allowed under law or as may be sought by GusHill according to proof at trial.

          F.     For any and all other relief as the Court deems just and reasonable.

                                 DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, GusHill hereby

   demands a trial by jury on all issues raised by the Complaint.



   Dated: November 7, 2019                             Respectfully Submitted,

                                                       /s Jonathan Woodard
                                                       John Cyril Malloy, III
                                                       Florida Bar No. 964,220
                                                       jcmalloy@malloylaw.com
                                                       Meredith Frank Mendez
                                                       Florida Bar No. 502,235
Case 8:19-cv-02770-SDM-AEP Document 5 Filed 11/08/19 Page 14 of 14 PageID 51




                                           mmendez@malloylaw.com
                                           Jonathan R. Woodard (Trial Counsel)
                                           Florida Bar No. 96,553
                                           jwoodard@malloylaw.com
                                           MALLOY & MALLOY, P.L.
                                           2800 S.W. Third Avenue
                                           Miami, Florida 33129
                                           Telephone: (305) 858-8000
                                           Facsimile: (305) 858-0008
                                           Local Counsel for Plaintiff
                                           GusHill Industries, Inc.

                                           and

                                           Kevin Viau, CA Bar No. 275556
                                           kviau@iplg.com
                                           Leila Sockolov, CA Bar No. 282946
                                           lsockolov@iplg.com
                                           Intellectual Property Law Group LLP
                                           1871 The Alameda, Suite 250
                                           San Jose, California 95126
                                           Telephone: (408) 286-8933
                                           Facsimile: (408) 286-8932
                                           *Pro Hac Vice pending
                                           Lead Counsel for Plaintiff
                                           GusHill Industries, Inc.
